          Case 2:19-cv-04878-SVW-KS Document 19-1 Filed 09/24/19 Page 1 of 3 Page ID #:109



                      1         Law Offices of Stephen Abraham
                           Stephen E. Abraham, Esq. (State Bar No. 172054)
                      2                stephen@abraham-lawoffices.com
                                              1592 Pegasus Street
                      3                Newport Beach, California 92660
                                           Telephone: (949) 878-8608
                      4                    Facsimile: (714) 852-3366

                      5    Attorney for Defendant Shamriz Legacy Partners, LLC
                      6

                      7
                                                     UNITED STATES DISTRICT COURT
                      8                             CENTRAL DISTRICT OF CALIFORNIA
                      9
                   10      James Shayler,
                                                                              Case No. 2:19-cv-04878-SVW-KS
                   11                                            Plaintiff,
                   12                                                         DECLARATION OF DR.
                                             v.                               BENJAMIN BEHROOZAN
                   13                                                         Honorable Stephen V. Wilson
                      Shamriz Legacy Partners, LLC, a
                   14 California limited liability company;                        United States Courthouse,
                                                                                   350 West 1st Street
                   15 and Does 1-10,                                               Courtroom 10A, 10th Floor
                                                                                   Los Angeles, CA, 90012
                   16                             Defendant.
                   17

                   18                        DECLARATION OF DR. BENJAMIN BEHROOZAN
                   19               I, Dr. Benjamin Behroozan, declare:
                   20               1.       All the statements contained herein are made and based on my
                   21      personal knowledge and if called as a witness I could and would testify
                   22      competently thereto.
                   23               2.       I am the managing member of Defendant Shamriz Legacy Partners,
                   24      LLC and a practicing physician at the medical offices that are the subject of this
                   25      lawsuit.
                   26               3.       I have read the “Supplemental Plaintiff’s Case Statement.” The
                   27      allegations against me and my attorney are false.
                   28               4.       At no time did I or any member of my staff threat, intimidate, or
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Behroozian Decl                                   1
    (949) 878-8608
                                                              DECL ISO DEFENDANT’S RESPONSE
       Case 2:19-cv-04878-SVW-KS Document 19-1 Filed 09/24/19 Page 2 of 3 Page ID #:110




                               coerce Plaintiff.
                           2             5.       In August 2019, Plaintiff ini t ted discussions with me regarding the
                           3   lawsuit. He stated that he did not want to cl anything to hurt me. I did not engage
                           4   him in discussions regarding the lawsuit o er than to state that the elevator had
                           5   been out of service while waiting for parts but was again operating.
                           6             6.       I did not tell him to lower his emand.
                           7             7.       I did not tell him to terminate is attorneys.
                           8             8.       I did not mention any discuss I ns that I had with my attorney and
                           9   would never have done so.
                       10

                       11                I declare under penalty of perjury r der the laws of the United States of
                       12      America that the foregoing is true and corr ~ct and that this declaration is executed
                       13      on September 24, 2019 at Los Angeles, C Iifornia.
                       14

                       15

                       16                                                          Dr. Benjamin Behroozan
                       17

                       18

                       19

                       20
                       21

                       22
                       23

                       24

                       25

                       26
                       27

                       28
Stephen E. Abraham
-      I.AW OF FI C ES -
    159 2 Pegas us Street
    Newport Beac h, CA
          9~6tiO
      (949) 878-8608
                               Behroozian D eel                               2
                                                                DECL ISO DEFENDA T' S RESPONSE
          Case 2:19-cv-04878-SVW-KS Document 19-1 Filed 09/24/19 Page 3 of 3 Page ID #:111



                      1                                     PROOF OF SERVICE
                      2
                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                      3

                      4 I am employed in the County of Orange, State of California. I am over the age of
                        18 and not a party to the within action. My business address is: 1592 Pegasus
                      5 Street, Newport Beach, California 92660.

                      6
                             On September 24, 2019, I served the foregoing document described as:
                      7
                      DECLARATION OF DR. BENJAMIN BEHROOZAN thereon on all interested
                    8 parties in this action as follows:

                    9      Anoush Hakimi (State Bar No. 228858)         Representing Plaintiff
                           Peter Shahriari (State Bar No. 237074)
                   10      THE LAW OFFICE OF HAKIMI &
                           SHAHRIARI
                   11      7080 Hollywood Blvd., Suite 804
                           Los Angeles, California 90028
                   12
                                    [x]      e-Filing pursuant to Court order
                   13

                   14               Executed on September 24, 2019, at Newport Beach, California.
                   15
                             I declare under penalty of perjury under the laws of the State of California
                   16 that the above is true and correct.

                   17

                   18                                              /s/ Stephen E. Abraham
                                                                     Stephen E. Abraham
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Behroozian Decl
    (949) 878-8608
                                                                PROOF OF SERVICE
